        Case 4:20-cv-00002-SMR-SBJ Document 9 Filed 01/08/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

SPEECH FIRST, INC.,
                                             Plaintiff,   Case No. 4:20-cv-2-SMR-SBJ

v.                                                        JOINT STIPULATION

Wendy WINTERSTEEN, in her official capacity
as President of Iowa State University of Science
and Technology, et al.,
                                      Defendants.


        Plaintiff, Speech First, Inc., and all Defendants* file the following stipulations with the Court:

        1.      Defendants stipulate that Plaintiff can obtain full and complete relief from Defendant

Wendy Wintersteen, in her official capacity as President of Iowa State University. The University and

its officials will comply with any judgment and remedy that the Court enters against Defendant

Wintersteen.

        2.      Plaintiff stipulates that it will amend its complaint so that Defendant Wintersteen is

the only defendant.



        *
           Defendants are Wendy Wintersteen, in her official capacity as President of Iowa State
University of Science and Technology; Martino Harmon, in his official capacity as Senior Vice
President for Student Affairs; Vernon Hurte, in his official capacity as Dean of Students; Sara Kellogg,
in her official capacity as Assistant Dean of Students and Director of the Office of Student Conduct;
Dawn Bratsch-Prince, in her official capacity as Associate Provost; Margo Foreman, in her official
capacity as Assistant Vice President for Diversity and Inclusion and Equal Opportunity; Andrea Little,
in her official capacity as Manager of Employee and Labor Relations; Jazzmine Brooks, in her official
capacity as Equity and Inclusion Coordinator; Kenyatta Shamburger, in his official capacity as
Assistant Dean of Students and Director of Multicultural Student Affairs; Pete Englin, in his official
capacity as Assistant Vice President for Student Affairs and Director of Residence Life; Virginia
Speight, in her official capacity as Associate Director of Residence Life; Reginald Stewart, in his official
capacity as Vice President for Diversity and Inclusion; Michael Norton, in his official capacity as
University Counsel; Michael Newton, in his official capacity as Assistant Vice President and Chief of
the Iowa State University Police Department; Aaron Delashmutt, in his official Capacity as Assistant
Chief of Iowa State University Police Department; Michael Richards, Patty Cownie, David Barker,
Sherry Bates, Nancy Boettger, Milt Dakovich, Nancy Dunkel, Zack Leist, Jim Lindenmayer, all in their
official capacities as members of the Iowa State University Board of Regents.
        Case 4:20-cv-00002-SMR-SBJ Document 9 Filed 01/08/20 Page 2 of 2



        3.        Defendants stipulate that Plaintiff’s amendment will not prejudice Plaintiff in any way,

including by limiting Plaintiff’s right to amend the complaint again or by limiting the number of

depositions that Plaintiff can take.

 Dated: January 8, 2020                 Respectfully submitted,



  /s/ Thomas R. McCarthy                                            THOMAS J. MILLER
                                                                    Attorney General of Iowa
 Thomas R. McCarthy
     Lead Counsel                                                   /s/ Jeffrey S. Thompson
 J. Michael Connolly                                                Jeffrey S. Thompson
 Cameron T. Norris                                                  Solicitor General of Iowa
 Tiffany H. Bates                                                   Office of the Iowa Attorney General
 CONSOVOY MCCARTHY PLLC                                             Hoover State Office Building, 2nd FL
 1600 Wilson Blvd., Suite 700                                       Des Moines, Iowa 50319
 Arlington, VA 22209                                                PHONE: (515) 281-4419
 (703) 243-9423                                                     FAX: (515) 281-4902
 tom@consovoymccarthy.com                                           jeffrey.thompson@ag.iowa.gov
 mike@consovoymccarthy.com
 cam@consovoymccarthy.com                                           Counsel for Defendants
 tiffany@consovoymccarthy.com

 Skylar J. Limkemann, AT0012324
 SMITH MILLS SCHROCK BLADES
 PC
 118 3rd Ave. SE, Suite 200
 P.O. Box 36
 Cedar Rapids, IA 52406-0036
 (319) 286-1743
 (319) 286-1748 (fax)
 SLimkemann@smithmillslaw.com

 Counsel for Plaintiff


                                    CERTIFICATE OF SERVICE
        I filed these stipulations with the Court via ECF, which will notify all counsel of record.

        Dated: January 8, 2020                            /s/ Thomas R. McCarthy
                                                         Counsel for Plaintiff Speech First, Inc.
